Name: Commission Regulation (EEC) No 2720/92 of 18 September 1992 ending the charges against the tariff ceilings opened for 1992, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in the Czech an Slovak Federal Republic
 Type: Regulation
 Subject Matter: chemistry;  trade policy;  political geography;  tariff policy
 Date Published: nan

 19. 9 . 92 Official Journal of the European Communities No L 276/11 COMMISSION REGULATION (EEC) No 2720/92 of 18 September 1992 ending the chaiges against the tariff ceilings opened for 1992, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Annex III of Regulation (EEC) No 3831 /90 as from 1 March 1992 ; whereas the preferential tariff period for that country consequently ended on 29 February 1992 ; Whereas, in respect of the products of the order No 3102 40 and 3904 originating in the Czech and Slovak Federal Republic, the relevant ceilings were fixed respectively at ECU 2 541 000 and 5 513 000 ; whereas, on respectively 25 February and 7 April 1992, the sum of the quantities charged during the 1992 preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of the Czech and Slovak Federal Republic for the abovementioned products, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of industrial products origina ­ ting in developing countries ('), extented into 1992 by Regulation (EEC) No 3587/91 (2), and in particular the second paragraph of Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 suspension of customs duties in the context of preferential tariff ceilings is granted for 1992 within the limits of the individual ceilings set out in column 6 of Annex I to that Regulation in respect of each of the products or group of products under consideration ; whereas, as provided for in the second paragraph of Article 9 of the said Regulation, the Commission may take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened for 1992 by Regulation (EEC) No 3831 /90 relating to the products indicated in the table below and originating in the Czech and Slovak Federal Republic, shall cease to be allowed from 22 September 1992 : Whereas, by virtue of Article 1 of Council Regulation (EEC) No 1 509/92 (3), the Czech and Slovak Federal Republic was withdrawn from the list of beneficiaries in Order No CN code Description 10.0407 3102 40 10 3102 40 90 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances 10.0458 3904 10 00 3904 21 00 3904 22 00 Polyvinyl chloride, not mixed with any other substances ; other polyvinyl chloride Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 370, 31 . 12. 1990, p. 1 . I2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). (s) OJ No L 159, 12. 6. 1992, p. 1 . No L 276/12 Official Journal of the European Communities 19 . 9. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1992. For the Commission Christiane SCRIVENER Member of the Commission